Citation Nr: 0709178	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1981.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran has recently raised the issue of entitlement to 
service connection for a bilateral leg disorder.  This claim 
is referred to the regional office (RO) for appropriate 
adjudication.


FINDING OF FACT

The veteran has not asserted that his visual acuity in both 
eyes is permanently impaired as a result of service-connected 
disability.  The veteran also does not have ankylosis of one 
or both knees or one or both hips, or loss of use of either 
hand or either foot as a result of a service-connected 
disability.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or adaptive equipment only have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim has 
been sufficiently developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been sufficiently advised of the evidence 
necessary to substantiate his claim.  The Board also notes 
that since the evidence of record currently permits the 
denial of the veteran's claim as a matter of law, the 
provisions of the VCAA are arguably not applicable.

An August 2002 letter advised the veteran of the evidence 
necessary to substantiate a claim for automobile and adaptive 
equipment, and the respective obligations of the Department 
of Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the August 2002 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  While the veteran has expressed a 
belief that a private physician supported his contention that 
current leg disability was related to an event during 
service, and there is no indication in the record that these 
records were requested from this physician, the Board does 
not find that remand for this purpose is warranted, as the 
issue of entitlement to service connection for a leg disorder 
is not currently a subject for appellate review.  
Consequently, based on all of the foregoing, the Board finds 
that the remand of this claim for further notice and/or 
development under the VCAA would be unnecessary.

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2006).  
See also 38 C.F.R. § 3.350(b) (2006).

Here, however, while the evidence arguably demonstrates 
significant loss of use of the legs/feet as a result of 
spinal stenosis, this condition is not service connected and 
a foot/leg disorder has not been service connected.  The 
veteran also does not contend that his visual acuity in both 
eyes is permanently impaired as a result of service-connected 
disability and the evidence does not demonstrate that the 
veteran has ankylosis of at least one knee or one hip due to 
a service-connected disability.  

In fact, although the Board recognizes that the veteran is 
significantly disabled and consequently in receipt of a 100 
percent schedular evaluation, that rating is solely for 
coronary artery disease with pacemaker implant.  Therefore, 
as a result of the lack of a qualifying service-connected 
disability which is a threshold requirement, the Board has no 
alternative but to find that the evidence is against the 
veteran's claim as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, entitlement to automobile 
and adaptive equipment or for adaptive equipment only is not 
warranted.


ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


